    Case 2:19-cv-11149-LMA-DMD Document 113 Filed 05/20/20 Page 1 of 1



MINUTE ENTRY
AFRICK, J.
May 20, 2020
JS-10 00:15

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                          CIVIL ACTION

VERSUS                                                                 No. 19-11149

DEQUINCY R. RICHARD, ET AL.                                            SECTION I

                                      ORDER

      The Court held a telephone conference on this date with counsel for all parties

participating.

      As discussed at the conference,

      IT IS ORDERED that trial is rescheduled to commence on OCTOBER 26,

2020 at 8:30 A.M. A pretrial conference will be held on SEPTEMBER 9, 2020 at

2:00 P.M. The Court will issue a revised scheduling order consistent with discussions

at the conference.

      New Orleans, Louisiana, May 20, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE
